        Case
         Case2:19-cv-01366-MPK
              2:19-cv-01366-MPK Document
                                 Document33-2
                                          34 Filed
                                              Filed05/15/20
                                                    05/15/20 Page
                                                              Page11ofof11



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                PITTSBURGH DIVISION

 ALEXANDER RHODES                          )
                                           )
        Plaintiff,                         )      Civil Action No. 2:19-cv-01366
 v.                                        )
                                           )
 NICOLE PRAUSE                             )      Honorable Maureen P. Kelly
                                           )      United States Magistrate Judge
 and                                       )
                                           )
 LIBEROS LLC                               )      Electronically Filed
                                           )
        Defendants                         )

                          PLAINTIFF RHODES’ PROPOSED ORDER

       This matter being heard on __________, 2020, and for good cause shown, this Court

hereby GRANTS Plaintiff’s Motion for Leave to Conduct Jurisdictional Discovery. Plaintiff is

permitted to conduct both written and oral discovery upon Defendants, Defendants’ witness Greg

Siegle, the University of Pittsburgh, and any Pennsylvania State Agency which have received

reports filed against Plaintiff Rhodes. This Court hereby GRANTS Plaintiff 90 days to complete

such limited discovery.

       Further, this Court GRANTS Plaintiff’s Request for a Continuance of the Evidentiary

Hearing set for June 15, 2020. This matter is hereby reset for an evidentiary hearing on

__________, 2020.

       IT IS SO ORDERED.



________                                          ______________________________
DATE                                              JUDGE MAUREEN P. KELLY
